Judgment and order reversed and a new trial granted, without costs, on the ground that the apparent finding by the jury that the defendant C. N. & J. Corporation was responsible for the alleged conversion of the plaintiff’s property was against the weight of the evidence, and on the further ground that the apparent finding of the jury that the other defendants were not responsible for the alleged conversion is likewise against the weight of the evidence. Blackmar, P. J., Rich, Kelly, Kelby and Young, JJ., concur.